Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington June 15. 1806.

To hear from you and to write you are the greatest pleasures I am at present capable of enjoying and even this is in a great measure restricted by the almost total loss of the use of my thumb which I fear will yet teaze me three long weeks my sincere desire to prevent your feeling any uneasiness on my account urges me to use every possible exertion and I must rely on your indulgence for every due allowance both for the writing and diction: harrassed by a sense of pain our thoughts (spite of philosophy) will not flow easily and unconstrain’d and we cannot help becoming tedious by an involuntary recurrence to our suffering my last letters have I fear been of this nature and feel greatly relieved as it regards my general  I reproach my self for having occasioned you a degree of anxiety which might have been spared and which could not possibly benefit me had not the life of a dear little being been at stake believe me nothing on earth could have induced me to relinquish the delight of seeing my beloved children and enjoying your society which is all I most value in this world and I am now ready and willing to leave this place as soon as I am up from my confinement and to unite with you in any plan that you may think prudent or adviseable as to your future mode of life. you well know that my inclinations have ever pointed to the line which you now tell me is open’d to you as the least unstable of any you can adapt although it is perhaps the most laborious and the least gratifying to a mind form’d as yours has been for a more brilliant sphere yet my beloved friend I do not feel myself qualified to become an adviser on a question of such importance as your resignation of your public duties in which you are so eminently calculated to shine and to be of real and essential service to your Country self and family comfort must sometimes be sacrificed for the general good and though I am consious how much this sentiment must operate against myself still I feel irrisistably impelled to express it from an ardent desire to see at least some men of respectability and talents adorning public stations and to save them while I had the power from sinking into total disgrace which though it may perhaps be but for a short space still promotes the pleasing reflexion of having exerted every ability to delay the ruin which could not be prevented think not that this desire proceeds from a foolish and weak ambition which at the present crisis of affairs can hold forth but a poor compensation for the unsettled and divided life we at present lead if I know my own heart it springs from the purest motives which banish every interest but the public welfare which in my simple opinion has already been much injured by a want of just reflexion on this very important subject and a too close adherence to private interest nature produces very few really great men interest and the world corrupt many of those few we are therefore bound when we possess the means to use them and to use them greatly. After what I have written you must act as you think most proper I dare not indulge my favorite wish and I never will be the cause of your doing that which you might ever after repent it is certainly the right and the glory of every wife to enjoy the confidence of her husband but it is likewise her duty to use her influence with caution and to make his interest and prosperity her chief study and this my dearest and best friend I trust I shall ever be proud to do excuse my prolixity I thought myself called upon to reply very fully to your last letter and am prepared to learn your decision.
Mr. Hellen saw Mr Wagner a few days since and had some conversation with him upon the New York business Mr. W. insinuated to him that the G. were much shocked at the conduct of the judge and meant as soon as the trial was over to do some thing for the gentlemen who had certainly been treated very improperly I wish this may be true the heads of department are obliged to attend and leave this place shortly for that purpose the President is here and it is said never was in better spirits or health he remains here untill the middle of July—
Adieu Kiss my lovely babes for me and tell George I will buy him a Sister as soon as I can I am glad to hear he is so attentive to the Ladies it is a good sign and bespeaks a good heart—
If I were with you I would make you sensible how much you are beloved by your affectionate 

L. C. AdamsThe Vessel is arrived safe